
	
		I
		111th CONGRESS
		1st Session
		H. R. 3821
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Burgess,
			 Mr. Pitts,
			 Mr. Blunt, and
			 Mr. Buyer) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To prevent States from limiting employers from using
		  auto-enrollment for employee health insurance coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Employee Access to Health
			 Insurance Act of 2009.
		2.Limitations on State
			 restrictions on employer auto-enrollment
			(a)In
			 generalNo State shall establish a law that prevents an employer
			 from instituting an auto-enrollment process for coverage of a participant or
			 beneficiary under a group health plan, or health insurance coverage offered in
			 connection with such a plan, so long as the participant or beneficiary has the
			 option of declining such coverage.
			(b)ConstructionNothing
			 in this section shall be construed to supersede State law which establishes,
			 implements, or continues in effect any standard or requirement relating to
			 employers in connection—
				(1)with payroll;
			 or—
				(2)the sponsoring of
			 employer sponsored health insurance coverage,
				except to
			 the extent that such standard or requirement prevents an employer from
			 instituting the auto-enrollment process described in subsection (a).
